—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered June 23, 1997, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his plea or to vacate the judgment of conviction. Accordingly, he has not preserved *511for appellate review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Claudio, 64 NY2d 858; People v Clark, 254 AD2d 299) or his contention that the sentencing agreement was ambiguous (see, People v Pellegrino, 60 NY2d 636; People v John, 186 AD2d 269).
The sentence imposed was not excessive. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.